Citation Nr: 0639550	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  99-03 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of head 
injury, including headaches. 


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from October 7, 1952 to 
December 13, 1952.

By way of history, this case was previously before the Board 
of Veterans' Appeals (Board) on appeal from an October 1998 
rating decision by a Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was remanded for additional 
development by the Board in September 2000.  

In a November 2004 decision, the Board denied the veteran's 
service connection claim for residuals of a head injury, 
including headaches, and granted service connection for 
residuals of a right eye injury.  The veteran subsequently 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In an Order dated in May 2006, the Court vacated the November 
2004 Board decision pertaining to the denial of service 
connection for residuals of a head injury, including 
headaches, and remanded the case to the Board for 
readjudication consistent with the Order.  The case is again 
before the Board. 

In addition, the Board notes that the veteran testified 
before a Veterans Law Judge at the RO in June 2000.  The 
Board advised the veteran and his representative that the 
Veterans Law Judge who conducted his June 2000 hearing was no 
longer employed by the Board.  The veteran was further 
advised that he had the right to another hearing.  In a 
response received in December 2006, the veteran declined the 
opportunity for a new hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

As referenced in the April 2006 Joint Motion for Remand, the 
veteran informed the RO with his original application for 
service connection that he received treatment for his right 
eye and headaches problems at the Chicago VAMC.  It is not 
clear from the record what, if any, attempts were made to 
secure treatment records from the Chicago VAMC.  Such an 
attempt must be made before adjudication on the merits.

In addition, the April 2006 Joint Motion For Remand noted 
that in the November 2004 decision, the Board failed to 
consider whether the veteran's headache symptoms, or 
residuals of a head injury, were secondary to his service-
connected residuals of a right eye injury.  The VA eye 
examination report dated in January 2003 did not include an 
opinion as to whether the veteran's residuals of a head 
injury were secondary to his residuals of a right eye injury, 
according to the Joint Motion for Remand.  

On remand, the Board requires that such a medical opinion be 
provided before adjudication on the merits.  Furthermore, the 
Board notes that a copy of the January 2003 VA eye 
examination report appears to have been removed from the 
claims folder.  A copy of the January 2003 VA eye examination 
report should be reincorporated into the record before 
readjudication on the merits.  

Accordingly, the case is REMANDED for the following action:

1.	Request all treatment records from the 
Chicago 
VAMC pertaining to treatment for the 
veteran's right eye and headaches.  All 
attempts and responses to those attempts 
should be documented in the claims folder.  

2.  Reincorporate into the claims folder a 
copy of the January 2003 VA eye 
examination report.  

3.  After completion of the above, 
schedule the veteran for a VA examination 
to assess the nature and etiology of any 
residuals of a head injury, to include 
headaches.  Prior to the examination, the 
examiner should review the entire claims 
folder, to include the January 2003 VA 
examination reports.

The examiner should indicate whether the 
veteran has a current headache disability 
and if so, provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current headache 
disability is related to the veteran's 
service-connected residuals of a right eye 
injury.  If not, the examiner is asked to 
provide an opinion as to the cause of the 
veteran's headache disability.  A complete 
rationale should be given for all opinions 
and conclusions expressed.

4.  Upon completion of the above requested 
development, readjudicate the veteran's 
service connection claim for residuals of 
a head injury, to include headaches, 
taking into account any newly obtained 
VAMC records from Chicago, and the VA 
examination report with etiology opinion.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


